Exhibit 10.1

Execution Copy

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

NASCENT WINE COMPANY, INC.,

a Nevada corporation,

 

THE PERSONS SET FORTH ON SCHEDULE A HERETO,

 

and

 

COMERCIAL TARGA, S.A. de C.V.,

a Mexican corporation

 

 

 

 

Dated as of October 29, 2007

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS

1

 

 

 

 

1.1

 

Definitions

1

 

 

 

 

ARTICLE II

 

PURCHASE AND SALE

6

 

 

 

 

2.1

 

Purchase and Sale

6

2.2

 

Purchase Price

6

2.3

 

Establishment of Escrow Account

7

2.4

 

Closing

7

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS

7

 

 

 

 

3.1

 

Organization and Qualification

7

3.2

 

Corporate Power

7

3.3

 

Authorization; Binding Obligations

8

3.4

 

Conflict; Existing Defaults

8

3.5

 

Consents and Approvals

8

3.6

 

Capitalization

8

3.7

 

Subsidiaries

9

3.8

 

Financial Statements; Undisclosed Liabilities

9

3.9

 

Contracts

10

3.10

 

Accounts Receivable

11

3.11

 

Employees; Labor Relations

11

3.12

 

Welfare Plans

12

3.13

 

Taxes

13

3.14

 

Litigation

13

3.15

 

Transactions with Related Parties

13

3.16

 

Licenses and Permits

14

3.17

 

Personal Property

14

3.18

 

Real Property

14

3.19

 

Environmental Matters

15

3.20

 

Intellectual Property

16

3.21

 

Powers of Attorney

16

3.22

 

Insurance

16

3.23

 

Business Relationships

16

3.24

 

Inventories

17

3.25

 

Depository and Other Accounts

17

3.26

 

Books and Records

17

3.27

 

Brokers

17

3.28

 

Compliance with Laws

17

3.29

 

Interim Changes

17

3.30

 

No Omissions or Misstatements

18

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

18

 

 

 

 

 

4.1

 

Ownership of Capital Stock

 

19

4.2

 

Legal Capacity

 

19

4.3

 

Authorization; Binding Obligation

 

19

4.4

 

Conflict

 

19

4.5

 

Consents and Approvals

 

19

4.6

 

Litigation

 

19

4.7

 

Brokers

 

20

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

20

 

 

 

 

 

5.1

 

Organization

 

20

5.2

 

Corporate Power

 

20

5.3

 

Authorization; Binding Obligations

 

20

5.4

 

Conflict; Existing Defaults

 

20

5.5

 

Consents and Approvals

 

21

5.6

 

Brokers

 

21

5.7

 

Compliance with Laws

 

21

 

 

 

 

 

ARTICLE VI

 

COVENANTS OF THE PARTIES

 

21

 

 

 

 

 

6.1

 

Conduct of Company Business

 

21

6.2

 

Access to Information

 

22

6.3

 

Efforts to Consummate Transaction

 

23

6.4

 

No Solicitation

 

23

6.5

 

Tax Matters

 

23

6.6

 

Noncompete

 

26

6.7

 

Certain Taxes

 

26

6.8

 

Notification of Certain Matters

 

27

6.9

 

Supplementation and Amendment of Schedules

 

27

 

 

 

 

 

ARTICLE VII

 

CLOSING CONDITIONS

 

27

 

 

 

 

 

7.1

 

Obligation of Buyer to Close

 

27

7.2

 

Obligation of Sellers to Close

 

28

 

 

 

 

 

ARTICLE VIII

 

INDEMNIFICATION

 

29

 

 

 

 

 

8.1

 

Indemnification

 

29

8.2

 

Limitations of Indemnity

 

30

8.3

 

Indemnification Procedures - Third Party Claims

 

30

8.4

 

Indemnification Procedures - Other Claims, Indemnification Generally

 

32

8.5

 

Exclusive Remedy

 

32

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

32

 

 

 

 

 

9.1

 

Termination

 

32

9.2

 

Expenses

 

33

9.3

 

Entire Agreement; Amendments and Waivers

 

33

9.4

 

Notices

 

34

9.5

 

Waivers and Amendments

 

35

9.6

 

Governing Law

 

35

9.7

 

Consent to Jurisdiction and Venue

 

35

9.8

 

Waiver of Trial by Jury

 

36

9.9

 

Counterparts

 

36

9.10

 

Invalidity

 

37

9.11

 

Negotiated Agreement

 

37

9.12

 

Assignment

 

37

9.13

 

Further Assurances

 

37

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Escrow Agreement

 

 

 

SCHEDULES

 

 

 

 

 

Schedule A

Sellers; Stock

Schedule 1.1

Permitted Liens

Schedule 3.8(a)

Company Historical Financials

Schedule 3.8(c)

Undisclosed Liabilities

Schedule 3.9(a)

Material Contracts

Schedule 3.11(b)

Employment Agreements

Schedule 3.12

Welfare Plans

Schedule 3.13

Taxes

Schedule 3.14

Litigation

Schedule 3.16(a)

Licenses and Permits

Schedule 3.18

Real Property

Schedule 3.20

Intellectual Property

Schedule 3.22

List of Insurance Policies

Schedule 3.23

Business Relationships

Schedule 3.25

Depository and Other Accounts

Schedule 3.28

Compliance with Laws

Schedule 3.29

Company Interim Changes

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT dated as of October 29, 2007 by and among NASCENT WINE
COMPANY, INC., a Nevada corporation (“Buyer”), each of the Persons set forth on
Schedule A hereto (“Sellers”), and COMERCIAL TARGA, S.A. de C.V., a Mexican
corporation (the “Company”).

RECITALS

 

WHEREAS, Sellers own and are the record holders of 100% of the issued and
outstanding capital stock of the Company as set forth on Schedule A
(collectively, the “Stock”); and

                WHEREAS, each Seller desires to sell to Buyer all of the Stock
owned by such Seller (except Rafael Morales Cuevas shall retain one share of the
Stock following the Closing (as defined below)), and Buyer desires to purchase
the Stock from Sellers, subject to the terms and conditions set forth in this
Agreement.

 

                NOW, THEREFORE, in consideration of the premises and mutual
covenants contained in this Agreement and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree as follows:

 

Article I
Definitions

1.1           Definitions.  For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

“Affiliate” of any specified Person means (i) any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and (ii) any five percent stockholder of such
Person.  For purposes of this definition, “control” when used with respect to
any specified Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by Contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” means this Agreement and includes all of the schedules and exhibits
annexed hereto.

“Bankruptcy Laws” means the United States Bankruptcy Code (Title 11, United
States Code) and any state or federal Laws pertaining to insolvency, as the same
may be amended from time to time.

“Business Day” means any weekday, except for any weekday on which banks are to
close in California.

“Buyer” has the meaning set forth in the introduction to this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Buyer Indemnified Parties” has the meaning set forth in Section 8.1(a).

“Closing” has the meaning set forth in Section 2.3.

“Closing Date” has the meaning set forth in Section 2.3.

“Company” has the meaning set forth in the introduction to this Agreement.

“Company Current Financials” has the meaning set forth in Section 3.8(b)(ii).

“Company Historical Financials” has the meaning set forth in Section 3.8(b).

“Competing Transaction” means any business combination or recapitalization
involving the Company or any acquisition or purchase of all or a portion of the
assets of, or any equity interest in, the Company or any other similar
transaction with respect to the Company involving any Person or entity other
than Buyer or its Affiliates (other than any sale by the company of inventory in
the ordinary course of business).

“Confidential Information” means the confidential affairs and proprietary
information of the Company, including all information, observations and data
disclosed to, or developed or obtained by, Sellers while owning the Company if
related to the Company’s business.

“Contract” means any contract, lease, license, purchase order, sales order,
obligation or other agreement or binding commitment, whether or not in written
form.

“Court Order” means any judgment, decree, injunction, order or ruling of any
Governmental Authority or authority that is binding on any Person or its
property under applicable Law.

“Environmental Laws” means any Law relating to Hazardous Substances, the
protection of human health and safety, the environment or natural resources,
including without limitation any Governmental Rule relating to the generation,
use, processing, treatment, storage, release, transport or disposal of Hazardous
Substances.

“Escrow Agent” means Corporate Stock Transfer or any successor thereto.

“Escrow Agreement” means the Escrow Agreement between the Escrow Agent, Sellers
and Buyer in substantially the form set forth in Exhibit A hereto.

“Escrow Funds” has the meaning set forth in Section 2.2(b).

“Governmental Authority” means any (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
or any political subdivision thereof, (b) federal, state, local, municipal,
foreign or other government, or (c) governmental or quasi-governmental authority
of any nature (including any governmental division, department, agency,
commission, instrumentality, official, organization, body or other entity and
any court, arbitrator or other tribunal).

 

2

--------------------------------------------------------------------------------


 

“Hazardous Material” means any substance, material, liquid or waste that is
regulated, classified, or otherwise characterized under or pursuant to any
Environmental Law as “hazardous,” “toxic,” “pollutant,” “contaminant,”
“radioactive,” or words of similar meaning or effect, including, without
limitation, petroleum and its by-products, asbestos, polychlorinated biphenyls,
radon, mold, and urea formaldehyde insulation.

“Indemnification Acknowledgment” has the meaning set forth in Section
8.3(a)(ii).

“Indemnitee” has the meaning set forth in Section 8.3(a).

“Indemnitor” has the meaning set forth in Section 8.3(a).

“Intellectual Property” has the meaning set forth in Section 3.20.

“Knowledge” and “Knowledge of the Company” means, the actual knowledge or
awareness of each Seller and any other officer or director of the Company and
the knowledge or awareness that each such Person would have obtained after
reasonable due diligence or inquiry in light of the circumstances.

“Laws” means any federal, state, local or foreign statute, code, law, ordinance,
regulation, Court Order, judgment, writ, injunction, award or decree or rule of
any Governmental Authority, including without limitation those covering
environmental, energy, safety, health, transportation, bribery, record keeping,
zoning, antidiscrimination, antitrust, wage and hour, and price and wage control
matters, as well as any applicable principle of common law.

“Licenses and Permits” means all foreign, local, state and federal licenses,
permits, registrations, certificates, Contracts, consents, accreditations and
approvals necessary for the operation of the Business.

“Lien” means any lien (statutory or other), pledge, mortgage, deed of trust,
assignment, deposit arrangement, priority, security interest, restriction on
voting or disposition or other charge or encumbrance or other preemptive or
preferential arrangement of any kind or nature whatsoever (including the
interest of a lessor under a capitalized lease having substantially the same
economic effect), any conditional sale or other title retention agreement, any
lease in the nature thereof and the filing or existence of any financing
statement or other similar form of notice under the Laws of any jurisdiction,
any security agreement authorizing any Person to file such a financing
statement, whether arising by contract, operation of law, or otherwise, or any
restriction on the right to vote.

“Losses” means any and all damages, costs, liabilities, losses, judgments,
settlements, awards, penalties, fines, expenses or other costs, including
reasonable attorneys’ fees, expert fees and costs of investigation, enforcement
and collection suffered or incurred by an Indemnified Party.

“Material Adverse Effect” means, (i) with respect to the Company or Sellers, a
material adverse effect on either (A) the assets, operations, personnel,
condition (financial or otherwise) or prospects of the Company, or (B) any of
Sellers’ ability to consummate the transactions contemplated hereby, and (ii)
with respect to Buyer, a material adverse effect on either (A) the

 

3

--------------------------------------------------------------------------------


 

assets, operations, personnel, condition (financial or otherwise) or prospects
of Buyer, or (B) Buyer’s ability to consummate the transactions contemplated
hereby.

“Mexican GAAP” means generally accepted accounting principles in effect in
Mexico, consistently applied, as in effect on the date of this Agreement.

“Noncompete Period” has the meaning set forth in Section 6.6(a).

“Notice of Claim” has the meaning set forth in Section 8.3(a)(i).

“Party” and “Parties” means, individually and collectively, the Company, Sellers
and Buyer.

“Permitted Liens” means (i) Liens and other exceptions to title that are
disclosed on Schedule 1.1; and (ii) liens for Taxes, fees, levies, duties or
other governmental charges of any kind which are not yet delinquent or are being
contested in good faith by appropriate proceedings which suspend the collection
thereof.

“Person” means any individual, partnership, limited liability company, limited
liability partnership, corporation, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity (or any
department, agency or political subdivision thereof).

“Pre-Closing Tax Period” has the meaning set forth in Section 6.5(b).

“Purchase Price” has the meaning set forth in Section 2.2.

“Real Property” has the meaning set forth in Section 3.18

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching into the indoor or outdoor
environment, and includes any migration of any Hazardous Material from or onto
the properties owned or leased by the Company.

“Related Party” means (w) the Company, (x) any Affiliate of the Company, (y) any
manager, officer or equity holder of the Company or of any Affiliate of the
Company and (z) any Affiliate or family member of any Person described in clause
(y) above.

“Remedial Action” means all actions to (i) clean up, remove, treat or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care or (iv) to
otherwise correct a condition of noncompliance with Environmental Laws.

“Sellers” has the meaning set forth in the introduction to this Agreement.

“Solvent” means, with respect to any Person, that at the time of determination: 
(i) the present fair saleable value of the assets (i.e., the price a buyer is
willing to pay for such asset in an arms-length transaction) of such Person will
exceed the amount that will be required to pay

 

4

--------------------------------------------------------------------------------


 

the probable liability on the existing debts (whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent) of such Person as
they become absolute and matured; (ii) the sum of the debts (whether matured or
unmatured, liquidated or unliquidated, absolute, fixed or contingent) of such
Person will not exceed all of the property of such Person at a fair valuation;
(iii) the assets of such Person do not constitute unreasonably small capital for
such Person to carry on its businesses as now conducted or proposed to be
conducted; and (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature.  For purposes of the preceding sentence, the
amount of contingent obligations outstanding at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that are reasonably expected to become an
actual or matured liability.

“Stock” has the meaning set forth in the Recitals to this Agreement.

“Straddle Period” has the meaning set forth in Section 6.5(c).

“Subsidiary” and “Subsidiaries” means, with respect to any Person, any other
Person of which more than 50% of the total voting power of capital stock
entitled to vote (without regard to the occurrence of any contingency) in the
election of directors (or other Persons performing similar functions) are at the
time directly or indirectly owned by such specified Person.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, capital gain, intangible, environmental (including
taxes under Section 59A of the Code or otherwise), custom duties, capital stock,
profits, franchise, employee’s income withholding, foreign withholding, social
security (or its equivalent), unemployment, disability, real property, personal
property, sales, use, transfer, value added, registration, alternative or add-on
minimum, estimated or other tax of any kind, including any interest, penalties
or additions to tax in respect of the foregoing, whether disputed or not, and
any obligation to indemnify, assume or succeed to the liability of any other
Person in respect of the foregoing; and the term “Tax Liability” shall mean any
liability (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated, and whether due or to become due) with respect to
Taxes.

“Tax Determination” has the meaning set forth in Section 6.5(f).

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party Claim” means a claim or demand made by any Person, other than
Buyer, Sellers or the Company, against an Indemnified Party.

“Trademark Assignment Agreement” means the Trademark Assignment Agreement
between Julia Olavarri de Arana and Buyer dated as of the date hereof.

“Transaction Documents” means this Agreement, the Escrow Agreement, the
Trademark Assignment Agreement and any document or instrument which shall be
executed and delivered at the Closing by the Company, Sellers or Buyer, as the
case may be.

 

5

--------------------------------------------------------------------------------


“Welfare Plan” means any other plan or program maintained for past or present
employees of the Company, including without any limitation health insurance
plan, life insurance plan, option plan, bonus plan, savings plan or severance
plan, profit sharing, bonus, stock option, stock purchase, stock bonus,
restricted stock, stock appreciation right, phantom stock or other equity-based
compensation arrangement, vacation pay, holiday pay, tuition reimbursement,
scholarship, severance, dependent care assistance, excess benefit, bonus,
incentive compensation, salary continuation, supplemental retirement, deferred
compensation, employee loan or loan guarantee program, split dollar, cafeteria
plan, and other compensation arrangements and other material agreement,
arrangement, plan, policy, practice or program related to employment,
compensation or employee benefits whether written or unwritten, funded or
unfunded, formal or informal, that are maintained or contributed to by the
Company.

 

“Working Capital Amount” has the meaning set forth in Section 6.9.

 

“U.S. GAAP” means generally accepted accounting principles in effect in the
United States of America, consistently applied, as in effect on the date of this
Agreement.

Article II
Purchase and Sale

2.1           Purchase and Sale.  On the Closing Date, subject to the terms and
conditions hereof, Sellers agree to sell, transfer, assign, convey and deliver
to Buyer, and Buyer agrees to purchase from Sellers, all of the Stock (except
Rafael Morales Cuevas shall retain one share of the Stock following the
Closing), free and clear of all Liens.

2.2           Purchase Price.  Subject to the terms and conditions hereof, as
consideration for the Stock and the agreements contained herein, the purchase
price for the Stock shall be an aggregate of FOUR HUNDRED THOUSAND U.S. DOLLARS
(U.S.$400,000) (the “Purchase Price”).  On the Closing Date, Buyer shall pay the
Purchase Price as follows:

(a)           ONE HUNDRED FIFTY THOUSAND U.S. DOLLARS (U.S.$150,000) shall be
paid in cash by wire transfer in immediately available funds to such account or
accounts designated by Sellers to Buyer in writing; and

(b)           TWO HUNDRED FIFTY THOUSAND U.S. DOLLARS (U.S.$250,000) (the
“Escrow Funds”) shall be deposited with the Escrow Agent, to be held and
disbursed pursuant to the terms of the Escrow Agreement and in accordance with
the terms of this Agreement.  The Escrow Funds shall be security for the
indemnification obligations of Sellers pursuant to Section 8.1(a).

2.3           Establishment of Escrow Account.  At the Closing, Buyer and
Sellers shall deliver the Escrow Agreement to the Escrow Agent, and Buyer shall
deposit the Escrow Funds to be held by the Escrow Agent in an escrow account,
all in accordance with the terms of the Escrow Agreement and this Agreement. 
The Escrow Agent shall pay to Buyer or Sellers such amounts as are required by
the terms of the Escrow Agreement in accordance with the Escrow Agreement and
this Agreement.  Such amounts may be delivered to Buyer or Sellers, as the case
may be, in accordance with the terms of the Escrow Agreement which shall, among
other things, require

 

6

--------------------------------------------------------------------------------


 

disbursement to Sellers of the Escrow Funds on the six month anniversary of the
Closing Date of an amount equal to the difference between (i) U.S.$250,000, and
(ii) the aggregate of any amounts actually paid in satisfaction of any
indemnification obligation of Sellers under Section 8.1(a) and the amount of any
pending or outstanding claim for indemnification under such Section.  Each
Seller consents to and approves of the use of the Escrow Funds to secure the
indemnification rights of Buyer in the manner set forth in the Escrow Agreement
and this Agreement.

2.4           Closing.  Subject to the terms and conditions hereof, the closing
of the transactions contemplated by this Agreement (the “Closing”) shall be held
at 10:00 a.m. local time on the later of (i) October 29, 2007, or (ii) the
satisfaction or waiver of all conditions to closing contained herein, at the
offices of Brownstein Hyatt Farber Schreck, P.C., 410 17th Street, Suite 2200,
Denver, Colorado 80202, or at such other time and/or place as the Parties
otherwise agree (the “Closing Date”).

Article III
Representations and Warranties of the Company and Sellers

As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated herein, the Company and Sellers hereby, jointly
and severally, make the following representations and warranties to Buyer,
subject to qualification by the disclosure schedules.  The information disclosed
in any particular disclosure schedule shall be deemed to relate to and to
qualify only the particular representation or warranty set forth in the
corresponding numbered section in this Agreement and shall not be deemed to
relate to or to qualify any other representation or warranty.

3.1           Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the Mexico. 
The Company is duly qualified or licensed to do business in each jurisdiction in
which the character of the properties or assets owned, leased or operated by it
or the nature of the activities conducted makes such qualification or licensing
necessary.

3.2           Corporate Power.  The Company has all requisite corporate power
and authority necessary to own and/or lease and operate its properties and
assets and to carry on its business as now conducted.  The Company has all
requisite corporate power and authority to execute, deliver, carry out and
perform its obligations under this Agreement and each other Transaction Document
to which it is a party and to consummate the transactions contemplated hereby
and thereby.

3.3           Authorization; Binding Obligations.  The execution, delivery and
performance of this Agreement and each other Transaction Document to which the
Company is a party and the consummation of the other transactions contemplated
hereby and thereby, have been duly authorized by all requisite action on the
part of the Company.  This Agreement has been duly executed and delivered by the
Company and, at the Closing, each of the other Transaction Documents to which
the Company is a party will be duly executed and delivered by the Company.  This
Agreement is, and at the Closing each of the other Transaction Documents to
which the Company is a party will be, a legal, valid and binding obligation of
the Company,

 

7

--------------------------------------------------------------------------------


 

enforceable against the Company in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or conveyance or similar Laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability, and except as rights of indemnity or contribution may be limited
by securities Laws or the public policy underlying such Laws.

3.4           Conflict; Existing Defaults.

(a)           Neither the execution, delivery and performance by the Company of
this Agreement or the other Transaction Documents to which the Company is a
party nor the consummation of the transactions contemplated hereby or thereby,
will conflict with, violate, or cause a default under, result in the imposition
of any Lien under or give rise to a right of termination, acceleration,
suspension, revocation, cancellation or amendment under, (i) the organizational
documents of the Company, (ii) any Contract to which the Company is a party, or
by which its assets are bound, or (iii) any applicable Laws.

(b)           The Company is not (i) in default, breach or violation of its
organizational documents, as in effect as of the date hereof, as applicable, or
(ii) in default, breach or violation of any Contract required to be disclosed on
Schedule 3.9(a) to which it is a party or by which it or its assets is or may be
bound, except, in the case of clause (ii), for such default, breach or violation
as, individually or in the aggregate, is not likely to have a Material Adverse
Effect.

3.5           Consents and Approvals.  No consent, approval or authorization of,
or declaration, filing or registration with, any Governmental Authority or any
other Person is required to be obtained or made by the Company in connection
with the execution, delivery and performance of this Agreement or any other
Transaction Document to which the Company is a party and the consummation of the
transactions contemplated hereby and thereby.

3.6           Capitalization.  The Company’s authorized capital stock consists
of 8,000 shares of Series A stock and 2,938,684  shares of Series B stock.  The
issued and outstanding shares of common stock are owned as set forth on Schedule
A.  All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable and were not issued in violation of any
preemptive rights or Contract binding upon the Company or any applicable Laws. 
Except as set forth on Schedule A, there are no outstanding (i) shares of
capital stock or other voting securities of the Company, (ii) securities
convertible into or exchangeable for shares of capital stock or voting
securities of the Company, (iii) options, warrants or other rights to acquire
from the Company or obligations of the Company to issue any capital stock,
voting securities or securities convertible into or exchangeable for capital
stock or voting securities of the Company, or (iv) equity equivalent interests
in the ownership or earnings of the Company or stock appreciation, phantom
stock, right of first refusal, commitment or other similar rights.  There are no
voting trusts, proxies or other agreements or understandings with respect to the
voting, registration or transfer of ownership of the Company’s capital stock. 
The Company is not subject to any obligations (contingent or otherwise) to
repurchase, redeem or otherwise acquire or retire any shares of its capital
stock.  All dividends or distributions on securities of the Company that have
been declared or authorized prior to the date of this Agreement have been paid
in full or accrued for in the Historical Financials.

 

8

--------------------------------------------------------------------------------


 

3.7           Subsidiaries.  The Company has no Subsidiaries.  The Company does
not own, directly or indirectly, any capital stock, partnership interest, joint
venture interest or other equity interest of any other Person.

3.8           Financial Statements; Undisclosed Liabilities.

(a)           The books of account and other financial records of the Company,
all of which have been made available to Buyer, are correct and complete in all
material respects, represent actual bona fide transactions and have been
maintained in accordance with sound business and accounting practices.  Each
transaction is properly and accurately recorded in the books and records of the
Company.  The Company maintains an adequate system of internal accounting
controls and does not engage in or maintain any off-the-books accounts or
transactions.

(b)           Attached hereto as Schedule 3.8 are the following (the financial
statements referred to in clauses (i) and (ii) below being collectively referred
to as the “Company Historical Financials”):

(i)            the Company’s audited balance sheets and statements of income,
retained earnings and cash flows as of and for its fiscal years ended December
31, 2004, 2005 and 2006; and

(ii)           the Company’s unaudited interim balance sheet and statements of
income, retained earnings and cash flows as of and for the six months ended June
30, 2007 (the “Company Current Financials”).

The Company Historical Financials (including, in each case, the related
schedules and notes, if any) fairly present the financial condition, results of
operations and changes in financial position of the Company as of and for the
respective dates  and periods covered thereby and were prepared in accordance
with Mexican GAAP applied on a consistent basis throughout the periods covered
thereby subject, in the case of the Company Current Financials, to year-end
audit adjustments (which will not be material) and the lack of footnotes and
other presentation items.

(c)           Except as set forth on Schedule 3.8(c), the Company does not have
any liabilities (whether known or unknown, whether direct or indirect, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due, including any liability for
Taxes), except for (i) liabilities set forth in the Company Current Financials,
and (ii) liabilities that have arisen after the Company Current Financials in
the ordinary course of business.

(d)           On the date hereof and immediately prior to the Closing Date, the
Company is Solvent.

3.9           Contracts.

(a)           Schedule 3.9(a) sets forth a true, correct and complete list of
all Contracts to which the Company is a party or to which any of its assets or
properties is bound:

 

9

--------------------------------------------------------------------------------


 

(i)            under which the Company is indemnified for or against any
liability, or under which the Company is or could be obligated to indemnify any
Person;

(ii)           under which the Company leases personal property from or to third
parties under capitalized leases per annum or under operating leases;

(iii)          for the purchase or sale of products or other personal property
or for the furnishing or receipt of services (A) that calls for performance over
a period of more than one year or (B) in which the Company has agreed to
purchase a minimum quantity of goods or services or has agreed to purchase goods
or services exclusively from any Person;

(iv)          (A) granting representation, marketing, manufacturing, purchase or
distribution rights or (B) relating to Company Intellectual Property (including
license, development or similar agreements);

(v)           under which the Company has created, incurred, assumed or
guaranteed (or may create, incur, assume or guarantee) indebtedness for borrowed
money;

(vi)          establishing or maintaining any partnership, joint venture or
strategic alliance;

(vii)         under which there is or may be imposed a security interest or
other Lien on any of its assets, whether tangible or intangible (other than
security interests or Liens granted in favor of Buyer);

(viii)        concerning any confidentiality or non-solicitation obligations;

(ix)           under which the Company is restricted from carrying on its
business or any part thereof, or from competing in any line of business or with
any Person;

(x)            with officers, directors, employees or consultants of the
Company, in each case involving payments by the Company in excess of U.S.$5,000
per annum;

(xi)           involving any Affiliates of the Company;

(xii)          under which the consequences of a default or termination would
reasonably be expected to have, a Material Adverse Effect;

(xiii)         under which the Company will (A) receive aggregate payments from
customers, (B) make aggregate payments to vendors or other suppliers or (C) make
or receive aggregate payments to or from any other Persons, in each case in
excess of U.S.$25,000 per annum (with specific reference to those agreements in
excess of U.S.$500,000 per annum);

(xiv)        which are subject to termination or modification by any third party
as a result of the transactions contemplated by this Agreement;

(xv)         not entered into in the ordinary course of business and not
otherwise disclosed on Schedule 3.9(a) in response to any of the foregoing
clauses; or

 

10

--------------------------------------------------------------------------------


 

(xvi)        are otherwise material to the Company’s business.

The Company has delivered to Buyer true, correct and complete copies of each
such Contract.  To the extent that written Contracts do not exist, the Company
has delivered to Buyer accurate summaries of the material terms and conditions
of such oral Contracts.  Such Contracts constitute all material Contracts
necessary for the Company to conduct its business as currently conducted.

(b)           (i) each Contract existing as of the date hereof is a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms (except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or conveyance or
similar Laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability), and (ii) to the Knowledge of the
Company, each Contract existing as of the date hereof is a legal, valid and
binding obligation of the other parties thereto, enforceable against the other
parties in accordance with its terms (except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
conveyance or similar Laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability) and is in full force and
effect.  The Company is and, to the Knowledge of the Company each other party to
each Contract existing as of the date hereof are, in compliance with the terms
thereof, and no default or event of default by the Company or any other party
thereto exists thereunder.

3.10         Accounts Receivable.  All accounts receivable of the Company (a)
are legal, valid and binding obligations of the Persons shown in the accounting
records of the Company as the obligor with respect thereto, (b) arose out of
bona fide sales actually made or services actually performed on or prior to such
date in the ordinary course of business, (c) are not subject to discount,
rebate, off-set, return privilege (other than return privileges granted in the
ordinary course of business consistent with past practice) or claim, and (d)
have been billed and are valid and collectible in the ordinary course of
business.

3.11         Employees; Labor Relations.

(a)           The Company has previously provided to Buyer a correct and
complete list of (i) all managers and executive officers of the Company,
(ii) all other employees of or consultants to the Company, (iii) the current job
title or relationship to the Company of each such Person and (iv) the amount of
compensation (including bonuses and commissions or other benefits) paid to each
such Person during the fiscal year ended December 31, 2006 and which each of
them is expected to receive in the current fiscal year.

(b)           Except as otherwise disclosed on Schedule 3.11(b), the Company is
not a party to any written employment agreements, independent contractor or
consulting agreements and sales representative (or similar) agreements, golden
parachute agreements, change of control agreements and employee-related
non-competition and non-solicitation or similar agreement, written or oral, with
any Person.

(c)           (i) Except as otherwise disclosed on Schedule 3.11(c), no
employees of the Company are represented by any labor union or similar
organization, (ii) the Company is not

 

11

--------------------------------------------------------------------------------


 

party to any collective bargaining or similar agreement covering any of its
employees and (iii) no labor union or similar organization or group of employees
has made a demand for recognition, filed a petition seeking a representation
proceeding, given the Company notice of any intention to hold an election of a
collective bargaining representative or engaged in any organizing activities at
any time during the past three years.

(d)           (i) No strike, work stoppage, contract dispute or other labor
disturbance involving any employees of the Company currently exists or, to the
Company’s knowledge, is threatened and (ii) no investigation, action or
proceeding by or before any governmental entity which relates to allegedly
unfair or discriminatory employment or labor practices by the Company or the
violation by the Company of any applicable Law relating to employment or labor
practices is pending or, to the Company’s knowledge, threatened.

3.12         Welfare Plans.  Schedule 3.12 sets forth a correct and complete
list of all Welfare Plans.  Except as otherwise disclosed on Schedule 3.12:

(a)           each Welfare Plan and any related trust has been established,
maintained, administered and funded in all material respects in compliance with
all applicable Laws;

 

(b)           no transaction or omission has occurred with respect to any
Welfare Plan or related trust that could subject the Company to any Tax or
penalty under applicable Laws;

 

(c)           none of the Welfare Plans or any related trusts have any unfunded
liabilities;

 

(d)           none of the Welfare Plans provides medical, health, life insurance
or other welfare-type benefits to former employees of the Company or any
Affiliate;

 

(e)           there are no actions, suits, investigations or other proceedings
pending or, to the Company’s knowledge, threatened against any Plan or any
related trust or any fiduciary thereof;

 

(f)            there are no outstanding Governmental Orders that name any Plan
or any related trust or any fiduciary thereof or are directed to any Plan or
related trust, any fiduciary thereof or any assets thereof;

 

(h)           there are no benefits or perquisites available to any employees of
the Company that are not generally available to all employees of the Company.

 

The Company has delivered to Buyer true, correct and complete copies of all
Welfare Plan documentation.

 

3.13         Taxes.  Except as set forth on Schedule 3.13:

(a)           all Tax Returns with respect to Taxes which are required to be
filed by or on behalf of the Company with any Governmental Authority have been
properly prepared and filed and correctly state the Company’s Tax liability;

 

12

--------------------------------------------------------------------------------


 

(b)           the Company has paid, or has made adequate reserves on its books
for the payment of, all Taxes shown to be due on such Tax Returns or claimed to
be due by any Governmental Authority or which the Company otherwise is liable
for or is required to withhold on behalf of any other Person;

(c)           the reserves and provisions for Taxes on the books of the Company
are adequate for all open years and for its current fiscal period;

(d)           the Company has no knowledge of any proposed assessment of any
additional Taxes by any governmental entity or of any basis for any such
assessment (whether or not reserved against);

(e)           the Company is not currently being audited by any governmental
entity, and no such audit is pending or, to the Company’s knowledge, threatened;

(f)            the Company has not given any waiver or extension of any period
of limitation governing the time of assessment or collection of any Tax; and

(g)           the Company is not party to any Tax sharing or similar agreement
with any other Person.

3.14         Litigation.  Except as otherwise disclosed on Schedule 3.14, there
is no pending or, to the Company’s knowledge, threatened investigation, action
or proceeding against, relating to or affecting the Company or its assets or any
officer, director or employee thereof in his or her capacity as such, by or
before any Governmental Authority or arbitrator.  Schedule 3.14 sets forth a
correct and complete list of each investigation, action and proceeding (a)
described in the preceding sentence or (b) in which the Company is the plaintiff
or initiating party, together with the parties thereto, the alleged basis
therefore, the relief sought therein and the current status.

3.15         Transactions with Related Parties.  (a) none of the customers,
suppliers, distributors or sales representatives of the Company are Related
Parties; (b) none of the Company’s assets are owned or used by or leased to any
Related Parties; (c) no Related Party is a party to any Business Agreement; and
(d) no Related Party provides any legal, accounting or other services to the
Company.

3.16         Licenses and Permits.

(a)           Schedule 3.16(a) lists all Licenses and Permits.  No other
governmental authorizations are necessary or required for the Company to
lawfully conduct its Business as currently conducted or for the Company to own,
lease or use its assets.

(b)           Each of the Licenses and Permits is valid and in full force and
effect.  The Company has not received any notice that remains outstanding from
any Governmental Authority regarding any actual or proposed revocation,
withdrawal, suspension, cancellation or termination (other than by expiration)
of any material Licenses and Permits.  The transactions contemplated by this
Agreement will not adversely affect the Company’s right to utilize the Licenses
and Permits.  The Company has delivered to Buyer true, correct and complete
copies of each License and Permit.

 

13

--------------------------------------------------------------------------------


 

3.17         Personal Property.  The Company has good and marketable title to
all personal property purported to be owned by it and good leasehold title to
all personal property purported to be leased by it, in each case free and clear
of any Liens, other than Permitted Liens.  The Company’s machinery, equipment,
vehicles and other tangible assets have been maintained in good working
condition (normal wear and tear excepted).  The Company owns or properly leases
all the assets necessary to and currently utilized in the operation of the
Business.  No Seller owns any of the assets currently utilized in the Business.

3.18         Real Property.

(a)           Schedule 3.18 sets forth a correct and complete list of all real
property owned, leased, occupied or used by the Company (collectively, the “Real
Property”) and indicates whether such property is owned or leased by the
Company.

(b)           Schedule 3.18 sets forth a correct and complete list of (i) all
leases, subleases and other material agreements or rights pursuant to which any
Person has the right to occupy or use any Real Property owned by the Company and
(ii) all leases, subleases and other material agreements or rights pursuant to
which the Company has the right to occupy or use any Real Property owned by
others.

(c)           Except as set forth on Schedule 3.18, the Company has good and
marketable and fee simple title to all Real Property purported to be owned by it
and good leasehold title to all Real Property purported to be leased by it, in
each case free and clear of any Liens, other than Permitted Liens.

(d)           All buildings and other improvements located on the Real Property
(including without limitation all water, sewer, gas, electrical and HVAC systems
servicing the same) are in good repair and operating condition and are suitable
for the purposes for which they are used.  The Real Property constitutes all
real property, buildings and other improvements necessary for the Company to
conduct its business as currently conducted and as currently planned to be
conducted.

(e)           All buildings and other improvements located on the Real Property,
and the use of the Real Property by the Company and all Persons claiming under
it, comply with all Governmental Rules relating to zoning and land use and with
all easements, covenants and other restrictions applicable to the Real Property,
except where such non-compliance would, individually or in the aggregate, have a
Material Adverse Effect.

(f)            The Real Property:  (i) is adequately serviced by all utilities
necessary for the Company to conduct its business as currently conducted and as
currently planned to be conducted thereon; (ii) has adequate means of ingress
and egress, either directly or by means of perpetual easements or rights-of-way
which run with the Real Property; (iii) has adequate parking that is sufficient
to meet the needs of the Company’s employees and business invitees and to comply
with applicable Laws; and (iv) is not located in whole or in part within an area
identified as a flood hazard area by any Governmental Authority.

 

14

--------------------------------------------------------------------------------


 

3.19         Environmental Matters.

(a)           the operations of the Company is in compliance with all applicable
Environmental Laws and all Licenses and Permits issued pursuant to the
Environmental Laws or otherwise;

(b)           the Company has obtained all Licenses and Permits required to
operate its business in compliance with all applicable Environmental Laws;

(c)           the operations of the Company have not resulted in Releases of
Hazardous Material into the environment;

(d)           the Company is not the subject of any outstanding Court Order or
Contract, nor, to the Knowledge of the Company, is it threatened to be the
subject of any Court Order or Contract, with any Governmental Authority
respecting (i) compliance with Environmental Laws, (ii) Remedial Action, or
(iii) any Release or threatened Release of a Hazardous Material, and the Company
has not received any written communication alleging that the Company may be in
violation of any Environmental Law or any License or Permit issued pursuant to
Environmental Law, or may have any liability under any Environmental Law;

(e)           there are no investigations of the Business, or currently or
previously owned, operated or leased property of the Company pending or, to the
Knowledge of the Company, threatened which alleges any liability or other
obligation pursuant to any Environmental Law;

(f)            no Hazardous Substances have been or are being generated, used,
processed, treated, stored, released, transported or disposed of by the Company,
except in compliance with applicable Environmental Laws;

(g)           to the Company’s knowledge, no Person who has owned, leased,
occupied or used any real property now or previously owned, leased, occupied or
used by the Company generated, used, processed, treated, stored, released or
disposed of any Hazardous Substances on such property; and

(h)           to the Company’s knowledge, no underground storage tanks are
located on any real property owned, leased, occupied or used by the Company.

3.20         Intellectual Property.  Schedule 3.20 sets forth a correct and
complete list of (a) all patents, registered and unregistered trademarks,
service marks, logos, corporate and trade names, domain names and registered and
unregistered copyrights, and all applications therefor, which are owned,
licensed or used by the Company (together with all inventions, discoveries,
techniques, processes, methods, formulae, designs, computer software, trade
secrets, confidential information, know-how and ideas which are owned, licensed
or used by the Company, the “Intellectual Property”), (b) all licenses or other
agreements pursuant to which any Person has the right to use any Intellectual
Property owned by the Company and (c) all licenses or other agreements pursuant
to which the Company has the right to use any Intellectual Property owned by
others (excluding “shrink-wrapped” software applications that are generally
available to the public).  The Company has the lawful right to use all of the
Intellectual Property, and no such use infringes upon the lawful rights of any
other Person.  To the Company’s knowledge, no Person is using any Intellectual
Property in a manner which infringes upon the lawful rights of the

 

15

--------------------------------------------------------------------------------


 

Company.  The Intellectual Property constitutes all intellectual property
necessary for the Company to conduct its business as currently conducted.

3.21         Powers of Attorney.  There are no outstanding powers of attorney in
effect with respect to the Company.

3.22         Insurance.  Schedule 3.22 sets forth a correct and complete list of
all insurance policies of which the Company is the owner, insured, loss payee or
beneficiary and indicates for each such policy any pending claims thereunder. 
Except as otherwise disclosed on Schedule 3.22;  (a) there has been no failure
to give any notice or present any material claim under any such policy in a
timely fashion or as otherwise required by such policy; (b) all premiums under
such policies which are due and payable have been paid in full; (c) no such
policy provides for retrospective or retroactive premium adjustments; (d) the
Company has not received notice of any material increase in the premium under,
cancellation or non-renewal of or disallowance of any claim under any such
policy; (e) the Company has not been refused any insurance, nor has its coverage
been limited by any carrier; and (f) since January 1, 2003, the Company has
maintained, or been the beneficiary of, general liability and product liability
policies reasonable, in both scope and amount, in light of the risks attendant
to their respective businesses and which provide coverage comparable to coverage
customarily maintained by others in similar lines of business, and such policies
have been “occurrence” policies and not “claims made” policies.

3.23         Business Relationships.  The Company has not received any notice
with respect to any actual or threatened termination or cancellation of, or any
adverse modification or material change in, the business relationship between
the Company, on the one hand, and any vendor, distributor, supplier or customer,
on the other hand, and to the Knowledge of the Company, there is no basis for
such termination or cancellation of any such business relationships, other than
the termination of any such relationships upon expiration of the agreement
related thereto.  Schedule 3.23 contains a list of the 10 largest customers, and
the 10 largest suppliers of the Company for each of the two most recent fiscal
years (determined on the basis of the total dollar amount of gross sales)
showing the total dollar amount of gross sales to each such customer and the
percentage of all sales during each such year and the total amount of purchases
made to each such supplier and the percentage of all purchases made during each
such year.

3.24         Inventories.  Except to the extent of inventory reserves reflected
in the Company Historical Financials, the items included in such inventories are
normal items of inventory carried by the Company, and are current, suitable and
merchantable at customary prices for the filling of orders in the normal course
of business, and are not obsolete, damaged, defective or slow moving.  The
Company has all right, title and interest in the inventories reflected in the
Company Historical Financials (except to the extent they have been sold in the
ordinary course of business since the date thereof).  Except for such items
acquired or produced after June 30, 2007, all items of inventory carried by the
Company are reflected on the Company Historical Financials at the lower of cost
(determined on a first-in, first-out bases) or market in accordance with Mexican
GAAP applied on a consistent basis, with adequate provisions or adjustments
having been made for excess and slow-moving inventory and inventory obsolescence
and shrinkage.

 

16

--------------------------------------------------------------------------------


3.25         Depository and Other Accounts.  Schedule 3.25 sets forth a true,
correct and complete list of all banks and other financial institutions and
depositories at which the Company maintains (or has caused to be maintained)
deposit accounts, lockbox accounts, spread accounts, yield supplement reserve
accounts, operating accounts, trust accounts, trust receivable accounts or other
accounts of any kind or nature into which funds of the Company are deposited
from time to time.  Such Schedule 3.25 correctly identifies the name and address
of each depository, the name in which each account is held, the purpose of the
account, the type of account, the account number, the specific contact person at
such depository and his or her direct telephone number and email address.

3.26         Books and Records.  The minute books and similar records of the
Company contain true and complete records of all actions taken at any meeting of
the Company’s stockholders, directors, or any committees thereof, as the case
may be, and of all written consents executed in lieu of the holding of any such
meeting, and have been maintained in accordance with good business accounting
and bookkeeping practices.

3.27         Brokers.  None of the Company nor any of its Affiliates is
obligated to pay any fee or commission to any broker, finder, investment banker
or other intermediary, in connection with this Agreement, any other agreement,
or any of the transactions contemplated hereby or thereby for which Buyer (or
the Company after the Closing Date) will have any liability.

3.28         Compliance with Laws.  Except as set forth in Schedule 3.28, the
Company is in compliance in all material respects with all applicable Laws.  The
Company is not subject to any Court Orders.  Except as set forth on Schedule
3.28, no investigation or review by any Governmental Authority with respect to
the Company is pending or filed or, to the Knowledge of the Company, threatened
nor, to the Knowledge of the Company, has any Governmental Authority indicated
an intention to conduct the same.

3.29         Interim Changes.  Except as set forth on Schedule 3.29, since
December 31, 2006, there has been no:

(a)           change in the condition, financial or otherwise, of the Company,
which had, or would reasonably be expected to have, a Material Adverse Effect;

(b)           material loss, damage or destruction of or to any of the Company’s
assets, whether or not covered by insurance;

(c)           sale, lease, transfer or other disposition by the Company of, or
mortgages or pledges of or the imposition of any Lien (other than Permitted
Liens) on, any portion of the Company’s assets, other than the sale of assets in
the ordinary course of the Company’s business;

(d)           adjustment or write-off of accounts receivable not reflected in
the Company Historical Financials or any change in the collection, payment or
credit experience or practices of the Company;

(e)           change in the Tax or cash basis accounting methods or practices
employed by the Company or change in depreciation or amortization policies;

 

17

--------------------------------------------------------------------------------


 

(f)            payment by the Company of any dividend, distribution or
extraordinary or unusual disbursement or expenditure;

(g)           termination, waiver or cancellation of any material rights or
claims of the Company, under any Contract or otherwise;

(h)           the Company has not made, or committed to make, any capital
expenditures in excess of U.S.$25,000 in the aggregate;

(i)            other transaction not in the ordinary course of business and
consistent with past practice;

(j)            the Company has not granted or is committed to grant any salary
or other compensation increase to any of its employees other than in the
ordinary course of business; or

(k)           binding commitment with respect to any of the foregoing.

3.30         No Omissions or Misstatements.  None of the representations or
warranties of the Company included in this Agreement as qualified by the
disclosure schedules hereto, or other Transaction Documents furnished or to be
furnished by the Company contains any untrue statement of a material fact or is
misleading in any material respect or omits to state any material fact necessary
in order to make any of the statements herein or therein not misleading in light
of the circumstances in which they were made.

Article IV
Representations and Warranties of Sellers

As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated herein, each Seller, severally and not jointly,
hereby represents and warrants to Buyer, with respect to such Seller only, as
follows:

4.1           Ownership of Capital Stock.  Such Seller is the beneficial and
record owner of the Stock identified next to such Seller’s name on Schedule A
hereto, free and clear of any Liens.  Such Seller has the requisite right, power
and authority to transfer the Stock owned by such Seller, and immediately
following the Closing, Buyer will own 100% of the capital stock of the Company
(except Rafael Morales Cuevas shall retain one share of the Company following
the Closing), free and clear of any Liens.

4.2           Legal Capacity.  Such Seller has the legal capacity to execute,
deliver, carry out and perform its obligations under this Agreement and each
other Transaction Document to which it is a party and to consummate the
transactions contemplated hereby and thereby.

4.3           Authorization; Binding Obligation.  No action, consent or approval
on the part of such Seller is necessary to authorize such Seller’s due and valid
execution, delivery and consummation of this Agreement and each other
Transaction Document to which it is a party.  This Agreement has been duly
executed and delivered by such Seller and, at the Closing, each of the other
Transaction Documents to which such Seller is a party will be duly executed and
delivered by such Seller.  This Agreement is, and at the Closing each of the
other Transaction

 

18

--------------------------------------------------------------------------------


 

Documents to which such Seller is a party will be, a legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or similar Laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, and except as rights of indemnity or contribution
may be limited by securities Laws or the public policy underlying such Laws.

4.4           Conflict.  Neither the execution, delivery and performance by such
Seller of this Agreement or any of the other Transaction Documents to which such
Seller is a party nor the consummation of the transactions contemplated hereby
or thereby, will conflict with, violate, or cause a default under, result in the
imposition of any Lien under or give rise to a right of termination,
acceleration, suspension, revocation, cancellation or amendment under (a) any
Contract to which such Seller is a party, or by which its assets are bound,
which could reasonably be expected to adversely impact such Seller’s obligations
under this Agreement, or (b) any applicable Laws, which could reasonably be
expected to adversely impact such Seller’s obligations under this Agreement.

4.5           Consents and Approvals.  No consent, approval or authorization of,
or declaration, filing or registration with, any Governmental Authority or any
other Person is required to be made or obtained by such Seller in connection
with the execution, delivery and performance of this Agreement or the
Transaction Documents to which such Seller is a party and the consummation of
the transactions contemplated hereby and thereby.

4.6           Litigation.  There is no pending, or to such Seller’s knowledge,
threatened, investigation, action or proceeding to which such Seller is a party
or which relates to such Seller, which questions the validity of this Agreement
or impairs the ability of such Seller to consummate the transactions
contemplated hereby or the transactions contemplated by the other Transaction
Documents to which such Seller is a party.

4.7           Brokers.  Such Seller is not obligated to pay any fee or
commission to any broker, finder, investment banker or other intermediary, in
connection with this Agreement, any other agreement, or any of the transactions
contemplated hereby or thereby for which Buyer (or the Company after the Closing
Date) will have any liability.

Article V
Representations and Warranties of Buyer

As a material inducement to the Company and Sellers to enter into this Agreement
and to consummate the transactions contemplated hereunder, Buyer hereby
represents and warrants to Sellers, as follows:

5.1           Organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Nevada.  Buyer is
duly qualified or licensed to do business in each jurisdiction in which the
character of the properties or assets owned, leased or operated by it or the
nature of the activities conducted makes such qualification or licensing
necessary.

 

19

--------------------------------------------------------------------------------


 

5.2           Corporate Power.  Buyer has all requisite corporate power and
authority to own and/or lease and operate its properties and assets and to carry
on its business as now conducted.  Buyer has all requisite corporate power and
authority to execute, deliver, carry out and perform its obligations under this
Agreement and each other Transaction Document to which it is a party and to
consummate the transactions contemplated hereby and thereby.

5.3           Authorization; Binding Obligations.  The execution, delivery and
performance by Buyer of this Agreement and each other Transaction Documents to
which Buyer is a party, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by all requisite action on the
part of Buyer.  This Agreement has been duly executed and delivered by Buyer,
and, at the Closing, each of the other Transaction Documents to which Buyer is a
party will be duly executed and delivered by Buyer.  This Agreement is, and at
the time of the Closing each of the other Transaction Documents to which Buyer
is a party will be, a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
conveyance or similar Laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability, and except as rights of
indemnity or contribution may be limited by securities Laws or the public policy
underlying such Laws.

5.4           Conflict; Existing Defaults.  Neither the execution, delivery and
performance by Buyer of this Agreement or the other Transaction Documents to
which Buyer is a party nor the consummation of the transactions contemplated
hereby or thereby, will conflict with, violate, or cause a default under, result
in the imposition of any Lien under or give rise to a right of termination,
acceleration, suspension, revocation, cancellation or amendment under, (i) the
organizational documents of Buyer, (ii) any Contract to which Buyer is a party,
or by which its assets are bound, or (iii) any applicable Laws.

5.5           Consents and Approvals.  No consent, approval or authorization of,
or declaration, filing or registration with, any Governmental Authority or any
other Person is required to be obtained or made by Buyer in connection with the
execution, delivery and performance of this Agreement or any other Transaction
Document to which Buyer is a party and the consummation of the transactions
contemplated hereby and thereby.

5.6           Brokers.  Other than certain fees payable to a finder, for which
Buyer will be solely responsible, Buyer has not paid and is not obligated to pay
any fee or commission to any broker, finder, investment banker or other
intermediary in connection with this Agreement, any other agreement or any of
the transactions contemplated hereby or thereby for which Sellers will have any
liability.

5.7           Compliance with Laws.  Buyer is in compliance in all material
respects with all applicable Laws.  Buyer is not subject to any Court Orders. 
No investigation or review by any Governmental Authority with respect to Buyer
is pending or filed or, to the Knowledge of Buyer, threatened nor, to the
Knowledge of Buyer, has any Governmental Authority indicated an intention to
conduct the same.

 

20

--------------------------------------------------------------------------------


 

Article VI
Covenants of the Parties

6.1           Conduct of Company Business.  From the date hereof to the Closing,
except as expressly contemplated by this Agreement or otherwise consented to by
Buyer in writing, Sellers shall use their reasonable best efforts to cause the
Company to, and the Company shall:

(a)           conduct its business only in the usual, regular and ordinary
course in substantially the same manner as heretofore conducted;

(b)           maintain in all material respects all of the structures,
equipment, vehicles and other tangible personal property of its business in its
present condition, except for ordinary wear and tear and damage by unavoidable
casualty and sales of inventory in the ordinary course of business;

(c)           keep in full force and effect insurance comparable in amount and
scope of coverage to insurance now carried with respect to its business;

(d)           perform in all material respects all obligations under Contracts
relating to or affecting its business;

(e)           maintain the books of account and records of its business in the
usual, regular and ordinary manner consistent with past practice;

(f)            comply in all material respects with all Laws applicable to the
conduct of its business;

(g)           not enter any employment agreement or commitment to employees of
its business or effect any increase in the compensation or benefits payable or
to become payable to any officer, director or employee of the Business other
than increases in non-officer employee compensation effected in the ordinary
course of business;

(h)           create or permit to exist any Lien on the assets of the Company
other than a Permitted Lien;

(i)            not enter into or materially modify any agreement for
indebtedness or any Contract obligating the Company to purchase goods or
services for a period of 90 days or more, or sell, lease, license or otherwise
dispose of any asset of its business (other than dispositions of obsolete assets
and inventory in the ordinary course of business) or acquire any substantial
assets other than replacement assets, inventory and supplies to be used in its
business;

(j)            not take any action with respect to, or make any material change
in its accounting or Tax policies or procedures;

(k)           not make, change or revoke any Tax election or settle or
compromise any Tax Liability, or amend any Tax Return, change an annual
accounting period, adopt or change any accounting method, file any amended Tax
Return, enter into any closing agreement, settle any Tax claim or assessment,
surrender any right to claim a refund of Taxes, consent to any

 

21

--------------------------------------------------------------------------------


 

extension or waiver of the limitation period applicable to any Tax claim or
assessment, or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action would have the effect
of increasing the Tax Liability of the Company for any period ending after the
Closing Date or decreasing any Tax attribute of the Company existing on the
Closing Date; and Company shall promptly notify Buyer if Company makes any
amendment to a Tax Return or files and amended Tax Return;

(l)            not issue any capital stock or securities convertible into
capital stock; or

(m)          not authorize or enter into any commitment with respect to any of
the matters described above.

6.2           Access to Information.

(a)           Buyer’s Investigation.  Between the date of this Agreement and the
Closing Date, the Company will (i) give Buyer and its authorized representatives
(including lenders, legal counsel and accountants) access to all officers,
employees, independent accountants, attorneys and any other advisors or
contractors of the Company, all offices, warehouses and other facilities and
property of the Company’s business and all of the Company’s books and records,
including without limitation, financial statements, tax returns and Contracts,
(ii) permit Buyer and its authorized representatives to make such inspections
thereof as Buyer may require, and (iii) furnish Buyer and its representatives
and advisers with such financial and operating data and other information with
respect to the business and properties of the Company’s business as Buyer may
from time to time request; provided, however, that any such investigation shall
be conducted in such a manner as not to interfere unreasonably with the
operation of the Business.

(b)           Confidentiality.  If the transactions contemplated by this
Agreement are not consummated (and in any event prior to the Closing Date),
Buyer, Sellers and the Company will maintain the confidentiality of all
information and materials obtained from the other Parties and will not use or
permit others to use such information for any other purpose, except to the
extent disclosure of any such information is authorized by the other Parties or
required by Law, and upon termination of this Agreement, Buyer, Sellers and the
Company and their respective representatives will promptly return to the other
Parties all materials obtained from such other Parties in connection with the
transactions contemplated by this Agreement and all copies thereof.  The
provisions of this Section 6.2(b) will not apply to any information, documents
or material which are in the public domain other than by reason of a breach of
this Section 6.2(b).

6.3           Efforts to Consummate Transaction.  The Parties shall use their
commercially reasonable efforts to take or cause to be taken all such actions
required to consummate the transactions contemplated hereby including, without
limitation, such actions as may be necessary to obtain, prior to the Closing,
all necessary governmental or other third-party approvals and consents required
to be obtained by the Company, Sellers or Buyer in connection with the
consummation of the transactions contemplated by this Agreement.

 

22

--------------------------------------------------------------------------------


 

6.4           No Solicitation.  Unless this Agreement shall have been terminated
pursuant to Section 9.1, Sellers shall not, and shall not permit the Company to,
directly or indirectly through any officer, director, employee, agent,
affiliate, representative or otherwise, accept or enter into any agreement,
agreement in principle or other commitment (whether or not legally binding)
relating to a Competing Transaction or solicit or initiate the submission of any
proposal or offer from any person or entity (including the Company’s officers,
partners, employees and agents) relating to any Competing Transaction, nor
participate in any discussions or negotiations regarding, or furnish to any
other person or entity any information with respect to, or otherwise consider,
entertain, cooperate in any way with, or assist or participate in, facilitate or
encourage, any effort or attempt by any other person or entity to effect a
Competing Transaction.  The Company and Sellers shall immediately cease any and
all contacts, discussions and negotiations with third parties regarding any
Competing Transaction.  Sellers shall, and shall cause the Company to, notify
Buyer if any such offer or proposal regarding a Competing Transaction (or any
inquiry or contact with any person or entity with respect thereto) is made and
shall advise Buyer of the contents thereof (and, if in written form, provide
Buyer with copies thereof).  Notwithstanding the foregoing, nothing contained in
this Section 6.4 shall prohibit the Company, directly or indirectly through any
officer, director, employee, agent, affiliate, representative or otherwise, from
taking any of the actions described in this Section 6.4 in response to an
unsolicited inquiry, offer or proposal to the extent that the Board of Directors
of the Company determines in good faith that the fiduciary obligations of the
directors to the Company require that such actions be taken.  In the event of
(i) a breach by Sellers or the Company of this Section 6.4 or (ii) the approval
of a Competing Transaction by the Board of Directors of the Company, then the
Company and Sellers jointly and severally agree to pay to Buyer a break-up fee
of U.S.$500,000 within three (3) Business Days of such termination.

6.5           Tax Matters.

(a)           Sellers will be responsible for and shall cause the Company to
timely file any income Tax Returns with a filing due date that is after the
Closing Date for Tax periods of the Company that end on or before the Closing
Date.  Sellers shall permit Buyer to review and comment on each such Tax Return
described in the preceding sentence prior to filing, and Sellers shall make any
revisions to such Tax Returns as may be reasonably requested by Buyer in order
to comply with applicable Laws.  Buyer will be responsible for and shall cause
the Company to timely file any income Tax Returns with a filing due date that is
after the Closing Date for Tax periods of the Company that begin after the
Closing Date.

(b)           Each Seller jointly and severally indemnifies, defends and holds
harmless the Company, Buyer, and each Buyer Affiliate and the Buyer Indemnified
Parties and hold them harmless from and against without duplication, any loss,
claim, liability, expense, or other damage attributable to (i) all Taxes (or the
non-payment thereof) of the Company for all taxable periods ending on or before
the Closing Date and the portion through the end of the Closing Date for any
taxable period that includes (but does not end on) the Closing Date
(“Pre-Closing Tax Period”), (ii) all Taxes of any member of an affiliated,
consolidated, combined or unitary group of which the Company (or any predecessor
of any of the foregoing) is or was a member on or prior to the Closing Date,
including pursuant to U.S. Treasury Regulation § 1.1502 6 or any analogous or
similar state, local or foreign Law, and (iii) any and all Taxes of any person
(other than the Company) imposed on the Company as a transferee or successor, by
contract or

 

23

--------------------------------------------------------------------------------


 

pursuant to any Law, which Taxes relate to an event or transaction occurring
before the Closing.  Sellers shall reimburse Buyer for any Taxes of the Company
that are the responsibility of Sellers pursuant to this Section 6.5(b) within 15
Business Days after payment of such Taxes by Buyer or the Company.

(c)           Buyer and the Company agree that, in the case of any taxable
period that includes (but does not end on) the Closing Date (a “Straddle
Period”), the amount of any Taxes based on or measured by income or receipts of
the Company for the Pre-Closing Tax Period shall be determined based on an
interim closing of the books as of the close of business on the Closing Date
(and for such purpose, the taxable period of any partnership or other
pass-through entity in which the Company holds a beneficial interest shall be
deemed to terminate at such time) and the amount of other Taxes of the Company
for a Straddle Period that relates to the Pre- Closing Tax Period shall be
deemed to be the amount of such Tax for the entire taxable period multiplied by
a fraction the numerator of which is the number of days in the taxable period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period.

(d)           Except to the extent required by Law, Buyer shall not amend, and
shall not permit the Company to amend, any income Tax Return or election made in
connection with such income Tax Return for any Tax period ending on or prior to
Closing without the prior written consent of Sellers if such amendment would
have the effect of increasing the amount of Tax payable by Sellers with respect
to such period.

(e)           Buyer and Sellers covenant and agree to cooperate with each other
regarding Tax matters as follows:

(i)            Buyer, the Company and Sellers shall cooperate fully, as and to
the extent reasonably requested by the other Party, in connection with the
filing of Tax Returns pursuant to this Section 6.5(e) and any audit, litigation
or other proceeding with respect to Taxes.  Such cooperation shall include the
retention and (upon the other Party’s request) the provision of records and
information that are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  Buyer, the Company and Sellers agree (A) to retain all books and
records with respect to Tax matters pertinent to the Company relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or Sellers, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (B) to
give the other Party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other Party so request, the
Company or Sellers, as the case may be, shall allow the other Party to take
possession of such books and records.

(ii)           Buyer and Sellers further agree, upon request, to use their best
efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

 

24

--------------------------------------------------------------------------------


 

(iii)          Buyer and Sellers further agree, upon request, to provide the
other Party with all reasonably requested information related to Taxes that
either Party may be required to report to any Governmental Authority.

(f)            Buyer shall notify Sellers in writing within five (5) Business
Days after receipt by Buyer or the Company of any notice of audit or request for
information regarding any Taxes and upon notice of any determination of
liability for Taxes from an official inquiry, examination, audit or proceeding
(each, a “Tax Determination”) regarding any Tax Return related to a period that
ends on or prior to the Closing Date.  Sellers shall have the right to exercise
control, on behalf of the Company for any such Tax Return, and at its own
expense, at any time over the handling, disposition or settlement of any issue
raised in any such Tax Determination, if and to the extent the disposition or
settlement would be reasonably expected to result in a liability to the Company
or Sellers.  Buyer and the Company shall cooperate with Sellers, as reasonably
requested in connection with any such Tax Determination.

(g)           Sellers shall notify Buyer in writing within five (5) Business
Days after receipt by Sellers of any Tax Determination regarding any Tax Return
for the Straddle Period or any period thereafter.  Sellers, on behalf of the
Company, for any pre-Closing period, and Buyer, on behalf of the Company, with
respect to any post-Closing period, in each case, at its own respective expense,
shall have the right to exercise control at any time over the handling,
disposition or settlement of any issue raised in any such Tax Determination
regarding any Straddle Period, if and to the extent the disposition or
settlement would be reasonably expected to result in a liability to the Company
for such period.  Buyer and the Company shall cooperate with Sellers, as
reasonably requested, in connection with any such Tax Determination.

(h)           Sellers and Buyer shall cooperate with each other in allocating
the Purchase Price among the classes of assets of the Company for any Tax
purposes.  To the extent requested by Buyer, within 120 days after the Closing
Date, Sellers and Buyer shall agree on an allocation of such Purchase Price
among the classes of assets of the Company to be reported to any Governmental
Authority.

6.6           Noncompete.  In partial consideration of the Purchase Price:

(a)           Each Seller agrees that for the five (5) year period following the
Closing Date (the “Noncompete Period”), he shall not, directly or indirectly,
either for himself or for any other Person participate in any business similar
to that of the Company or any of its Affiliates anywhere in Mexico, other than
on behalf of the Company or such Affiliate.  For purposes of this Agreement, the
term ‘participate’ includes any direct or indirect interest in any enterprise,
whether as an officer, director, employee, partner, member, sole proprietor,
agent, representative, independent contractor, consultant, franchisor,
franchisee, creditor, lender, owner or otherwise; provided that the term
‘participate’ shall not include ownership of less than 1% of the stock of a
publicly-held corporation whose stock is traded on a national securities
exchange or in the Over-The-Counter market.  Each Seller agrees that this
covenant is reasonable with respect to its duration, geographical area and
scope.

(b)           Each Seller agrees that during the Noncompete Period, such Seller
shall not, directly or indirectly, (i) induce or attempt to induce any employee
of the Company or any

 

25

--------------------------------------------------------------------------------


 

of its Affiliates (including Buyer) to leave the employ of Company or any such
Affiliate or in any way interfere with the relationship between the Company or
any such Affiliate and any employee thereof, (ii) induce or attempt to induce
any customer or supplier of the Company or any of its Affiliates (including
Buyer) to cease doing business or reduce their volume of business with the
Company or any such Affiliate, or (iii) except to the extent required by
applicable Law or in connection with a claim under Article VIII, use for their
own personal benefit, or disclose, communicate or divulge to, or use for the
direct or indirect benefit of any Person, any confidential information of the
Company or any of its Affiliates (including Buyer).

(c)           Each Seller agrees that Buyer would suffer irreparable harm from a
breach by such Seller of any of the covenants or agreements contained in this
Section 6.6.  In the event of an alleged or threatened breach by a Seller of any
of the provisions of this Section 6.6, Buyer or its successors or assigns may,
in addition to all other rights and remedies existing in its favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce or prevent any violations of the provisions
hereof.  To the extent of any breach of this Section 6.6 by any Seller, the
Noncompete Period (with respect to such breaching Seller) shall automatically be
extended by the length of such breach.

(d)           If, at the time of enforcement of any of the provisions of this
Section 6.6, a court holds that the restrictions stated therein are unreasonable
under the circumstances then existing, the Parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area.  Each Seller acknowledges
that, without provisions contained in this Section 6.6, Buyer would have not
entered into this Agreement.

6.7           Certain Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement (including any
corporate-level gains tax triggered by the sale of the Stock), shall be paid by
Sellers when due, and Sellers will, at their own expense, file all necessary Tax
Returns and other documentation with respect to all such transfer, documentary,
sales, use, stamp, registration and other Taxes and fees and, if required by
applicable Law, Buyer will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation.

6.8           Notification of Certain Matters.  Each of Buyer, Sellers and the
Company shall give prompt written notice of the occurrence or non-occurrence of
any event which would be likely to cause (i) any representation or warranty by
such Party contained in this Agreement to be untrue or inaccurate in any
material respect, or (ii) any failure by such Party to comply with or satisfy,
or be able to comply with or satisfy, in any material respect any condition,
covenant or agreement to be complied with or satisfied by it hereunder.

6.9           Supplementation and Amendment of Schedules.  From time to time
prior to the Closing, the Company shall have the right to supplement or amend
the Schedules with respect to any matter arising in the ordinary course of
business after the date hereof; provided, however, that all such supplements or
amendments shall be disregarded for purposes of determining whether the
conditions to Buyer’s obligations to close this Agreement contained in Section
7.1(a) have been satisfied.  Notwithstanding the foregoing, if the Closing shall
occur, then Buyer shall be deemed to have waived any right or claim pursuant to
the terms of this Agreement or

 

26

--------------------------------------------------------------------------------


 

otherwise, including pursuant to Article VIII hereof, with respect to any and
all matters disclosed pursuant to any such supplement or amendment relating to
any event occurring after the date hereof.

Article VII
Closing Conditions

7.1           Obligation of Buyer to Close.  The obligation of Buyer to close
the transactions contemplated hereby shall be subject to the fulfillment and
satisfaction, prior to or at the Closing, of the following conditions, or the
written waiver thereof by Buyer:

(a)           Representations and Covenants.  The representations and warranties
of the Company and Sellers contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date.  Sellers and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
Sellers or the Company on or prior to the Closing Date.

(b)           No Injunction.  No Court Order shall be in effect which forbids or
enjoins the consummation of the transactions contemplated by this Agreement, no
proceedings for such purpose shall be pending, and no Law shall have been
enacted which prohibits, restricts or delays the consummation of the
transactions contemplated hereby.

(c)           Approvals.  All governmental and third party approvals, consents
(including, without limitation, with respect to all leased real property),
permits or waivers necessary for consummation of the transactions contemplated
by this Agreement and any other Transaction Document shall have been obtained in
form and substance reasonably satisfactory to Buyer.

(d)           Good Standing.  Buyer shall have received good standing
certificates, dated within 10 days of the Closing Date, issued by the
appropriate Mexican authorities with respect to the Company.

(e)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred with respect to the Company or Sellers.

(f)            Stock Certificates.  Buyer shall have received the stock
certificates representing the Stock (except Rafael Morales Cuevas shall retain
one share of the Stock) duly endorsed for transfer and accompanied by any
applicable documentary stamp tax.

(g)           Audited Financial Statements.  Buyers hall have received, at least
five (5) Business Days prior to the Closing Date, audited balance sheets and
statements of income, operations and cash flows for the fiscal years ended
December 31, 2005 and December 31, 2006 and a review of such statements for the
six months ended June 30, 2007 (and any other required interim periods) in
accordance with Buyer’s disclosure requirements under Form 8-K of the U.S.
Securities Exchange Act of 1934, as amended, which financial statements will be
presented in accordance with U.S. GAAP and otherwise in form and substance
reasonably satisfactory to Buyer.

 

27

--------------------------------------------------------------------------------


(h)           Legal Opinion.  Buyer shall have received a legal opinion
customary for acquisitions of the type contemplated by this Agreement in the
United States from counsel to the Company and Sellers in form and substance
satisfactory to Buyer and its counsel.

(i)            Other Document Deliveries.  The Company and Sellers shall have
delivered to Buyer copies of each of the other Transaction Documents to which
they are party duly executed thereby and such other documents as Buyer or its
counsel may reasonably request to evidence the transactions contemplated hereby.

(j)            Due Diligence.  Buyer shall be satisfied, in its sole and
absolute discretion, with the results of its legal, financial or business due
diligence investigations of the Company and Sellers.

(k)           Trademark Assignment Agreement.  The transactions contemplated by
the Trademark Assignment Agreement shall have been consummated.

7.2           Obligation of Sellers to Close.  The obligation of Sellers to
close the transactions contemplated hereby shall be subject to the fulfillment
and satisfaction, prior to or at the Closing, of the following conditions, or
the written waiver thereof by Sellers:

(a)           Representations and Covenants.  The representations and warranties
of Buyer contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date.  Buyer shall have performed and complied in
all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by Buyer on or prior to the Closing
Date.

(b)           No Injunction.  No Court Order shall be in effect which forbids or
enjoins the consummation of the transactions contemplated by this Agreement, no
proceedings for such purpose shall be pending, and no federal, state, local or
foreign statute, rule or regulation shall have been enacted which prohibits,
restricts or delays such consummation.

(c)           Approvals.  All governmental and third party approvals, consents,
permits or waivers necessary for consummation of the transactions contemplated
by this Agreement shall have been obtained in form and substance satisfactory to
the Company.

(d)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred with respect to Buyer.

(e)           Other Document Deliveries. Buyer shall have delivered to Sellers
copies of each of the other Transaction Documents to which it is party duly
executed thereby and such other documents as Sellers or their counsel may
reasonably request to evidence the transactions contemplated hereby.

(f)            Purchase Price.  Buyer shall have delivered to the Sellers the
Purchase Price in immediately available funds.

 

28

--------------------------------------------------------------------------------


 

(g)           Trademark Assignment Agreement.  The transactions contemplated by
the Trademark Assignment Agreement shall have been consummated.

Article VIII
Indemnification

8.1           Indemnification.

(a)           By Sellers.  Each Seller, jointly and severally, hereby agrees to
indemnify, defend and hold harmless Buyer, the Company and their respective
directors, officers, employees, stockholders, agents, attorneys,
representatives, successors, permitted assigns and Affiliates (collectively, the
“Buyer Indemnified Parties”) from and against any Losses arising from or
relating to: (i) any breach of any representation or warranty made by the
Company in this Agreement; (ii) any breach of any covenant or agreement made by
the Company or Sellers in this Agreement; (iii) any breach of any
representation, warranty, covenant or agreement made by Julia Olavarri de Arana
in the Trademark Assignment Agreement; and (iv) any indemnification obligations
pursuant to Section 6.5.  In addition, each Seller, severally and not jointly,
hereby agrees to indemnify, defend and hold harmless the Buyer Indemnified
Parties from and against any Losses based upon or arising from any breach of the
representations and warranties of such Seller contained in Article IV.

(b)           By Buyer.  Following the Closing, Buyer shall indemnify, defend
and hold harmless Sellers at all times from and against any Losses arising from
or relating to: (i) any breach of any representation or warranty made by Buyer
in this Agreement; and (ii) any breach of any covenant and agreement made by
Buyer in this Agreement.

8.2           Limitations of Indemnity.

(a)           Notwithstanding the foregoing, no claim for indemnification under
Section 8.1 shall first be asserted after the two year anniversary of the
Closing Date; provided, however, that (i) a claim for indemnification under
Section 3.2 (Corporate Power), Section 3.6 (Capitalization), Section 4.1
(Ownership of Capital Stock) and Section 4.2 (Legal Capacity) shall survive
indefinitely, and (ii) a claim for indemnification under Section 3.12 (Welfare
Plans), Section 3.13 (Taxes) and Section 3.19 (Environmental Matters) shall
survive until the expiration of the applicable statute of limitations.

(b)           Claims for indemnification by Buyer under this Article IX shall be
reduced to the extent of any insurance proceeds received by or paid on behalf of
the Indemnitee from any insurance policy in effect immediately prior to the
Closing (the “Pre-Closing Insurance Policies”) (and for clarification, not from
insurance policies bound by Buyer following the Closing with respect to the
Company) covering the occurrence(s) that is or are the basis for such claims. 
In addition, where applicable, Buyer agrees to, and shall cause the Company to,
submit all claims covered by the Pre-Closing Insurance Policies to the
respective insurance carrier and pursue recovery from the insurers under such
Pre-Closing Insurance Policies in accordance with the terms of such policies.

 

29

--------------------------------------------------------------------------------


 

(c)           The liability of Sellers under the indemnification provisions of
Section 8.1(a) shall be recovered first from the Escrow Funds.  Recourse to the
Escrow Funds shall not be a limitation on, or an election of, Buyer’s remedies,
or Sellers’ remedies, at law or in equity.

8.3           Indemnification Procedures - Third Party Claims.

(a)           The rights and obligations of a Party claiming a right of
indemnification hereunder (each an “Indemnitee”) from a Party to this Agreement
(each an “Indemnitor”) in any way relating to a Third Party Claim shall be
governed by the following provisions of this Section 8.3:

(i)            The Indemnitee shall give prompt written notice to the Indemnitor
of the commencement of any claim, action suit or proceeding, or any threat
thereof, or any state of facts which Indemnitee determines will give rise to a
claim by the Indemnitee against the Indemnitor based on the indemnity provisions
contained in this Agreement setting forth, in reasonable detail, the nature and
basis of the claim and the amount thereof, to the extent known, and any other
relevant information in the possession of the Indemnitee (a “Notice of Claim”). 
The Notice of Claim shall be accompanied by any relevant documents in the
possession of the Indemnitee relating to the claim (such as copies of any
summons, complaint or pleading which may have been served and, or any written
demand or document evidencing the same).  No failure to give a Notice of Claim
shall affect, limit or reduce the indemnification obligations of an Indemnitor
hereunder, except to the extent such failure actually prejudices such
Indemnitor’s ability successfully to defend the claim, action, suit or
proceeding giving rise to the indemnification claim.

(ii)           In the event that an Indemnitee furnishes an Indemnitor with a
Notice of Claim, then, upon the written acknowledgment by the Indemnitor given
to the Indemnitee within 30 days after receipt of the Notice of Claim, stating
that the Indemnitor is undertaking and will prosecute the defense of the claim
under such indemnity provisions and confirming that based on the information
available as between the Indemnitor and the Indemnitee, the claim covered by the
Notice of Claim is subject to this Article VIII and that the Indemnitor will be
able to pay the full amount of potential liability in connection with any such
claim (including, without limitation, any action, suit or proceeding and all
proceedings on appeal or other review which counsel for the Indemnitee may
reasonably consider appropriate) (an “Indemnification Acknowledgment”), then the
claim covered by the Notice of Claim may be defended by the Indemnitor, at the
sole cost and expense of the Indemnitor; provided, however, that the Indemnitee
is authorized to file any motion, answer or other pleading that may be
reasonably necessary or appropriate to protect its interests during such 30-day
period.  The delivery of an Indemnification Acknowledgment shall not preclude
Indemnitor’s subsequent right to deny indemnification and Indemnitor’s right to
reimbursement of all costs of any nature incurred, if it is ultimately
determined that such claim was not indemnifiable by Indemnitor.  However, in the
event the Indemnitor does not furnish an Indemnification Acknowledgment to the
Indemnitee or does not offer reasonable assurances to the Indemnitee as to
Indemnitor’s financial capacity to satisfy any final judgment or settlement, the
Indemnitee may, upon written notice to the Indemnitor, assume the defense (with
legal counsel chosen by the Indemnitee) and dispose of the claim, and the
Indemnitor shall be responsible for Indemnitee’s reasonable costs and expenses. 
Notwithstanding receipt of an Indemnification Acknowledgment, the Indemnitee

 

30

--------------------------------------------------------------------------------


 

shall have the right to employ its own counsel in respect of any such claim,
action, suit or proceeding, but the fees and expenses of such counsel shall be
at the Indemnitee’s own cost and expense, unless (A) the employment of such
counsel and the payment of such fees and expenses shall have been specifically
authorized by the Indemnitor in connection with the defense of such claim,
action, suit or proceeding, or (B) the Indemnitee shall have reasonably
concluded based upon a written opinion of counsel that there may be specific
material defenses available to the Indemnitee which are different from or in
addition to those available to the Indemnitor, in which case the costs and
expenses incurred by the Indemnitee for such counsel shall be borne by the
Indemnitor, provided that Indemnitor shall not be obligated to pay for the costs
and expenses of more than one counsel to the Indemnitee.

(iii)          The Indemnitee or the Indemnitor, as the case may be, who is
controlling the defense of the claim, action, suit or proceeding, shall keep the
other party fully informed of such claim, action, suit or proceeding at all
stages thereof, whether or not such party is represented by counsel.  The
Parties hereto agree to render to each other such assistance as they may
reasonably require of each other in order to ensure the proper and adequate
defense of any such claim, action, suit or proceeding.  Subject to the
Indemnitor furnishing the Indemnitee with an Indemnification Acknowledgment in
accordance with Section 8.3(a)(ii), the Indemnitee shall cooperate with the
Indemnitor and provide such assistance, at the sole cost and expense of the
Indemnitor, as the Indemnitor may reasonably request in connection with the
defense of any such claim, action, suit or proceeding, including, but not
limited to, providing the Indemnitor with access to and use of all relevant
corporate records and making available its officers and employees for
depositions, pre-trial discovery and as witnesses at trial, if required.  In
requesting any such cooperation, the Indemnitor shall have due regard for, and
attempt not to be disruptive of, the business and day-to-day operations of the
Indemnitee and shall follow the requests of the Indemnitee regarding any
documents or instruments which the Indemnitee believes should be given
confidential treatment.

(b)           Neither Party shall make or enter into any settlement of any
claim, action, suit or proceeding which one Party has undertaken to defend,
without the other Party’s prior written consent (which consent shall not be
unreasonably withheld, delayed or conditioned), provided that no consent shall
be required if (i) there is no obligation, directly or indirectly, on the part
of such other Party to contribute to any portion of the payment for any of the
Losses, (ii) such other Party receives a general and unconditional release with
respect to the claim (in form, substance and scope reasonably acceptable to such
other Party), (iii) there is no finding or admission of any violation of law by,
or effect on any other claim that may be made against such other Party and, (iv)
in the reasonable judgment of such other Party, the relief granted in connection
therewith is not likely to have a Material Adverse Effect on such other Party or
its reputation or prospects.

(c)           Any claim for indemnification that may be made under more than one
subsection under Section 8.1 may be made under the subsection that the claiming
party may elect in its sole discretion, notwithstanding that such claim may be
made under more than one subsection.

 

31

--------------------------------------------------------------------------------


 

8.4           Indemnification Procedures - Other Claims, Indemnification
Generally.

(a)           A claim for indemnification for any matter not relating to a Third
Party Claim may be asserted by giving reasonable notice directly by the
Indemnitee to the Indemnitor.  The Indemnitee shall afford the Indemnitor
reasonable access to all relevant corporate records and other information in its
possession relating thereto.

(b)           If any Party becomes obligated to indemnify another Party with
respect to any claim for indemnification hereunder and the amount of liability
with respect thereto shall have been finally determined in accordance with this
Article VIII, the Indemnifying Party shall pay such amount to the Indemnified
Party in immediately available funds within ten (10) days following written
demand therefor by the Indemnified Party.  The indemnifying Party shall not be
obligated to pay any amount under this Article VIII until such final
determination.

8.5           Exclusive Remedy.  Except as specifically provided elsewhere
herein, the provisions for indemnification set forth in this Article VIII are
the exclusive remedies of Sellers, Buyer and the Company arising out of or in
connection with this Agreement, and shall be in lieu of any rights under
contract, tort, equity or otherwise (other than claims based on actual fraud or
intentional breach of this Agreement).

Article IX
Miscellaneous

9.1           Termination.  Anything herein to the contrary notwithstanding,
this Agreement may be terminated at any time prior to the Closing Date: (i) by
mutual written consent of Buyer and Sellers; (ii) by either Buyer (if Buyer
negotiates in good faith and makes commercially reasonable efforts to consummate
the Closing), or Sellers (if Sellers negotiate in good faith and makes
commercially reasonable efforts to consummate the Closing), if for any reason
the Closing shall not have occurred on or before 60 days after the date hereof
(or such other date as may be mutually agreed by the Parties); (iii) by either
Buyer or Sellers in the event that a condition to the terminating Party’s
obligations to close the transactions contemplated by this Agreement shall
become incapable of satisfaction, without fault by the terminating Party; (iv)
by Buyer in the event of any occurrence or occurrences, having individually or
in the aggregate, a Material Adverse Effect on the Company or Sellers; (v) by
Sellers in the event of any occurrence or occurrences, having individually or in
the aggregate, a Material Adverse Effect on Buyer; (vi) by Buyer in the event it
is not satisfied, in its sole and absolute discretion, with the results of its
legal, financial or business due diligence investigations of the Company and
Sellers; or (vii) by the Company, Sellers or Buyer in the event the Board of
Directors of the Company shall have approved a Competing Transaction; provided,
however, that no Party shall be entitled to terminate this Agreement in the
event that the failure of the Closing to occur or any condition to Closing to be
satisfied shall be attributable to such Party’s willful breach of this
Agreement.  If this Agreement is terminated pursuant to this Section 9.1, all
rights and obligations of the Parties hereunder shall terminate, and no Party
shall have any liability to the other Party, except for obligations of the
Parties in Sections  6.4, 9.2, 9.6, 9.7 and 9.8, which shall survive the
termination of this Agreement, and except that nothing herein will relieve any
Party from liability for any willful breach of this Agreement prior to such
termination.

9.2           Expenses.  The Company and each Seller, on the one hand, and
Buyer, on the other hand, shall bear all of their own expenses in connection
with the execution, delivery and

 

32

--------------------------------------------------------------------------------


 

performance of this Agreement and the transactions contemplated hereby,
including without limitation all fees and expenses of its agents,
representatives, counsel and accountants.  Notwithstanding the foregoing, Buyer
shall reimburse the Company for any reasonable expenses incurred by the Company
in connection with the Form 8-K compliant financial statements to be delivered
by the Company pursuant Section 7.1(h) which are in excess the expenses
ordinarily incurred by the Company in preparing its financial statements for
such periods.

9.3           Entire Agreement; Amendments and Waivers.  This Agreement,
together with all Exhibits and Disclosure Schedules hereto and the other
Transaction Documents, constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties, except that the Confidentiality Agreement and the confidentiality
provisions of the Letter of Intent shall survive and continue in full force and
effect until the Closing.  This Agreement may not be amended or modified except
by an instrument in writing signed by Buyer and the Representative.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided. 
Neither the failure nor the delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege shall
preclude any other or further exercise of any such right, power or privilege or
the exercise of any other right, power or privilege.  To the maximum extent
permitted by applicable Law, (a) no waiver that may be given by a Party shall be
applicable except in the specific instance for which it was given and (b) no
notice to or demand on one Party shall be deemed to be a waiver of any
obligation of such Party or the right of the Party giving such notice or demand
to take further action without notice or demand as provided in this Agreement or
the other Transaction Documents.

9.4           Notices.  All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given (i) when delivered if
personally delivered by hand (with written confirmation of receipt), (ii) when
received if sent by a nationally recognized overnight courier service (receipt
requested), or (iii) when receipt is acknowledged by an affirmative act of the
Party receiving notice, if sent by facsimile, telecopy or other electronic
transmission device (provided that such an acknowledgement does not include an
acknowledgment generated automatically by a facsimile or telecopy machine or
other electronic transmission device).  Notices, demands and communications to
Buyer, Seller and the Company will, unless another address is specified in
writing, be sent to the address indicated below:

If to Buyer, to:

 

Nascent Wine Company, Inc.

2355 Paseo de Las Americas

San Diego, California 92154

Attention: Sandro Piancone, Chief Executive Officer

Telephone:      (619) 661-0458

Facsimile:       (619) 661-97345

 

33

--------------------------------------------------------------------------------


 

with a copy (which shall not serve as notice) to:

 

Brownstein Hyatt Farber Schreck, P.C.

410 17th Street, Suite 2200

Denver, Colorado 80202

Attention: Adam J. Agron

Telephone:      (303) 223-1100

Facsimile:       (303) 223-1111

 

If to the Company to:

 

Comercial Targa, S.A. de C.V.

Blvd. Insurgentes 19801 Nave 4-A

Parque Industrial FIM-HER C.P.22216

Tijuana, B.C., Mexico

 

or at such other address or addresses Buyer, the Company or Sellers, as the case
may be, may specify by written notice given in accordance with this Section 9.4.

9.5           Waivers and Amendments.  This Agreement may be amended,
superseded, canceled, renewed or extended and the terms hereof may be waived
only by a written instrument signed by the Parties or, in the case of a waiver,
by the Party waiving compliance.

9.6           Governing Law.  IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEVADA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT REGARD
TO THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.

9.7           Consent to Jurisdiction and Venue.  THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY CONSENT AND AGREE THAT ALL ACTIONS, SUITS OR OTHER
PROCEEDINGS ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED
AND LITIGATED IN STATE OR FEDERAL COURTS LOCATED IN THE STATE OF NEVADA, WHICH
COURTS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY AND ALL
CLAIMS, CONTROVERSIES AND DISPUTES ARISING OUT OF OR RELATED TO THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 9.7 SHALL
PRECLUDE BUYER FROM BRINGING ANY ACTION, SUIT OR OTHER PROCEEDING IN THE COURTS
OF ANY OTHER LOCATION WHERE THE COMPANY OR SELLERS OR ANY ONE OF THEM OR ANY OF
ITS OR THEIR ASSETS OR THE COLLATERAL MAY BE FOUND OR LOCATED OR TO ENFORCE ANY
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF BUYER.

EACH OF THE COMPANY AND EACH SELLER, FOR ITSELF AND ITS PROPERTY, (A)
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH

 

34

--------------------------------------------------------------------------------


 

COURT AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION, SUIT OR OTHER
PROCEEDING COMMENCED IN ANY SUCH COURT, (B) WAIVES ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR ANY OBJECTION THAT SUCH PERSON
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION OR IMPROPER VENUE AND (C)
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.

TO THE EXTENT PERMITTED UNDER THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH
OF THE COMPANY AND EACH SELLER HEREBY WAIVES, IN RESPECT OF ANY SUCH ACTION,
SUIT OR OTHER PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR COURTS THAT NOW
OR HEREAFTER, BY REASON OF SUCH PARTY’S PRESENT OR FUTURE DOMICILE, OR
OTHERWISE, MAY BE AVAILABLE TO IT.

9.8           Waiver of Trial by Jury.  BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, AND UNDERSTANDING THEY ARE WAIVING A CONSTITUTIONAL RIGHT, EACH OF
THE PARTIES HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE
ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT
TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING BASED UPON, ARISING
OUT OF OR IN ANY WAY RELATING TO (a) THIS AGREEMENT, INCLUDING ANY PRESENT OR
FUTURE AMENDMENT HEREOF, OR ANY OF THE TRANSACTIONS CONTEMPLATED BY OR RELATED
TO THIS AGREEMENT, OR (b) ANY CONDUCT, ACT OR OMISSION OF THE PARTIES OR THEIR
AFFILIATES (OR ANY OF THEM) WITH RESPECT TO THIS AGREEMENT, INCLUDING ANY
PRESENT OR FUTURE AMENDMENT HEREOF, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION, SUIT OR OTHER
PROCEEDING; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH ACTION, SUIT
OR OTHER PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND THAT
ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF ANY
RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

9.9           Counterparts.  This Agreement may be executed in two or more
counterparts (delivery of which may occur via facsimile), each of which shall be
binding as of the date first written above, and, when delivered, all of which
shall constitute one and the same instrument.  A facsimile signature or
electronically scanned copy of a signature shall constitute and shall be deemed
to be sufficient evidence of a Party’s execution of this Agreement, without
necessity of

 

35

--------------------------------------------------------------------------------


 

further proof.  Each such copy shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

9.10         Invalidity.  If any term or other provision of this Agreement is
held by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced under any applicable Law in any particular respect or under any
particular circumstances, then, so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party, (a) such term or provision shall nevertheless remain in
full force and effect in all other respects and under all other circumstances,
and (b) all other terms, conditions and provisions of this Agreement shall
remain in full force and effect.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner so that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

9.11         Negotiated Agreement.  The Parties hereby acknowledge that the
terms and language of this Agreement were the result of negotiations among the
Parties and, as a result, there shall be no presumption that any ambiguities in
this Agreement shall be resolved against any particular Party.  Any controversy
over construction of this Agreement shall be decided without regard to events of
authorship or negotiation.

9.12         Assignment.  This Agreement shall inure to the benefit of, and be
binding upon, the Parties and their respective successors and permitted
assigns.  In addition, it is the intent of the Parties that the Indemnitees that
are not a party hereto be third party beneficiaries of Article VIII.  No Party
may assign, transfer or delegate any of their rights and obligations hereunder
or any interest herein or therein, by operation of law or otherwise, without the
prior written consent of the other Parties; provided, however, that Buyer may
assign its rights and obligations under this Agreement to a successor to Buyer’s
business.

9.13         Further Assurances.  From time to time after the Closing, each
Party will timely execute and deliver to the other such instruments of sale,
transfer, conveyance, assignment and delivery, and such consents, assurances,
powers of attorney and other instruments, as may be reasonably requested by such
Party or its counsel in order to carry out the purpose and intent of this
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

BUYER:

 

 

 

 

 

NASCENT WINE COMPANY, INC., a Nevada corporation

 

 

 

By:

/s/ Sandro Piancone

 

Sandro Piancone

 

Chief Executive Officer

 

 

 

SELLERS:

 

 

 

 

 

/s/ Julia Olavarri de Arana

 

 

Julia Olavarri de Arana

 

 

 

 

 

/s/ Luís I. Arana Olavarri

 

 

Luís I. Arana Olavarri

 

 

 

 

 

/s/ Juan Carlos Arana Olavarri

 

 

Juan Carlos Arana Olavarri

 

 

 

 

 

THE COMPANY:

 

 

 

 

 

COMERCIAL TARGA, S.A. de C.V., a Mexican corporation

 

 

 

By:

/s/ Juan Carlos Arana

 

Name: Juan Carlos Arana

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

Schedule A

 

Sellers; Stock

 

Shareholders

 

Series A Shares Owned

 

Series B Shares Owned

 

Julia Olavarri de Arana

 

6,720

 

2,619,964

 

Luís I. Arana Olavarri

 

80

 

151,920

 

Juan Carlos Arana Olavarri

 

1,200

 

158,800

 

Total:

 

8,000

 

2,930,684

 

 